DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  “…in which the a human face…”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (“Sung”, US 2005/0094849) in view of Kang (US 2003/0189647).

Regarding claim 1, Sung discloses a camera device, comprising: 
a memory for storing facial position data (Sung: see figs. 1, 10 and par. [0091], wherein a storage unit 230 stores image frame including a face detected); 
a processor configured to perform a face detection processing, a storing processing (Sung: see fig. 10 and par. [0086], in which a face detection unit 200 detects a face, and the storage unit 230 stores the image frames), the photographing operation (Sung see fig. 10 and par. [0086], wherein digital video camera 10 performs the photographing operation), and a predetermined correction processing (Sung: see pars. [0039], [0043] and [0050], wherein the face detection unit 200 uses a high-resolution SVM), 
wherein the face detection processing detects whether or not a human face is included in a frame of the moving image (Sung: see pars. [0031], [0034], [0086]-[0087], noted that the face detection unit 200 detects whether or not a human face is included in a frame of the moving image), 
wherein the storing processing stores facial position data in a case in which a human face is detected to be in the frame based on a result of the face detection processing (Sung: see fig. 2 and par. [0055], wherein the storage unit 230 stores image frame including the face when the face is detected based on a result of the face detection unit 200), 
(Sung: see par. [0050], wherein the face detection unit 200 uses high-resolution SVM to increase the reliability, accuracy of a face detection), 
wherein the processor is configured to perform the face detection processing on each of successive frames of the moving image (Sung: see par. [0058], wherein the face detection unit 200 detects a face on each of successive frame of the moving image until detecting another motion), and to perform the storing processing in a case in which the human face is detected to be in one of the successive frames (Sung: see figs. 1-2, 10 and pars. [0055], [0091], in which the storage unit 230 stores image frame in which the face is detected to be in one of the successive frames), and 
wherein the processor is configured to perform the photographing operation and the predetermined correction processing (Sung: see fig. 10 and par. [0086], noted that the digital video camera 10 performs the photographing operation and using the high-resolution SVM).
Sung does not explicitly disclose that a display for displaying a moving image and a user interface for receiving a user instruction of a photographing operation to generate image data.
However, Kang teaches that a display for displaying a moving image and a user interface for receiving a user instruction of a photographing operation to generate image data (Kang: see pars. [0019] and [0033], in which a LCD is for displaying a moving image and a shutter button is for receiving a user instruction of a photographing operation to generate image data).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kang with the system/method of primary reference to include a display for displaying a moving image and a 
One would have been motivated to capture image data as needed and display the image data. 

Regarding claim 2, Sung in the combination with Kang discloses the camera device of claim 1, wherein the user interface is a button, and wherein the photographing operation is performed upon the user pressing the button (Kang: see pars. [0033], wherein a shutter button is the user interface for receiving a user instruction of the photographing operation).
The motivation is the same as that of claim 1 above. 

Regarding claim 3, Sung in the combination with Kang discloses the camera device of claim 1, wherein the memory comprises a frame memory for storing the image data (Sung: see figs. 1, 10 and par. [0091], in which the storage unit 230 stores image frame).

Regarding claim 4, Sung in the combination with Kang discloses the camera device of claim 1, wherein, when the human face is not detected in a first frame of the successive frames, the processor is configured to repeat the face detection processing on a next frame of the successive frames (Sung: see figs. 1-2 and pars. [0031], [0034], [0086]-[0087], in which, when the face is not detected in a first frame of the successive frames, the face detection unit 200 is configured to repeat the face detection processing on a next frame of the successive frame).

Regarding claim 7, Sung in the combination with Kang discloses the camera device of claim 1, further comprising: 
a storage (Sung: the storage unit 230, see figs. 1, 10 and par. [0091]), 
wherein the processor is configured to perform an image storing processing which stores image data corrected by the predetermined correction processing in the storage (Sung: see figs. 1, 10 and pars. [0039], [0043], [0050], [0091], in which the face detection unit 200 uses a high-resolution SVM and image data is stored in the storage unit 230).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (“Sung”, US 2005/0094849) in view of Kang (US 2003/0189647) and further in view of Kaku (US 2004/0119851).

Regarding claim 5, Sung in the combination with Kang discloses the camera device of claim 1.
Sung in the combination with Kang does not disclose that the predetermined correction processing is a red-eye correction processing.
On the other hand, Kaku teaches that the predetermined correction processing is a red-eye correction processing (Kaku: see par. [0067], wherein the image processor 200 performs a red-eye correction process).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kaku with the system/method of primary references to include a red-eye correction process.


Regarding claim 6, Sung in the combination with Kang and Kaku discloses the camera device of claim 1, wherein the predetermined correction processing is red-eye correction processing (Kaku: see par. [0067], wherein the image processor 200 performs a red-eye correction process).
The motivation is the same as that of claim 5 above. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (“Sung”, US 2005/0094849) in view of Kang (US 2003/0189647) and further in view of Cleary (US 2003/0033263).

Regarding claim 8, Sung in the combination with Kang discloses the camera device of claim 1.
Sung in the combination with Kang does not disclose that the face detection processing uses reference data obtained by a machine learning technique.
Nevertheless, Cleary teaches that the face detection processing uses reference data obtained by a machine learning technique (Cleary: see par. [0003], wherein machine learning algorithms is employed in recognition systems to identify specific elements of objects in video footage).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Cleary with the 
One would have been motivated to obtain automatic control system. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (“Sung”, US 2005/0094849) in view of Kang (US 2003/0189647) and further in view of Matraszed et al. (“Matraszed”, US 2003/0128389).

Regarding claim 9, Sung in the combination with Kang discloses the camera device of claim 1.
Sung in the combination with Kang does not disclose that the face detection processing detects whether there is a smile in the detected human face based on the facial position data.
However, Matraszed teaches that the face detection processing detects whether there is a smile in the detected human face based on the facial position data (Matraszed: see par. [0079], in which a smile is detected on a user’s face).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Matrazed with the system/method of primary references to include detecting a smile in the human face.
One would have been motivated to obtain good image with smiling face. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (“Sung”, US 2005/0094849) in view of Kang (US 2003/0189647) and further in view of Shimizu et al. (“Shimizu”, US 2003/0202685).

Regarding claim 10, Sung in the combination with Kang discloses the camera device of claim 1.
Sung in the combination with Kang does not disclose that the face detection processing detects whether eyes of the detected human face are closed, and wherein, if the eyes are closed, the face detection processing selects another frame including the detected human face with open eyes from a previous or subsequent frame of the successive frames.
However, Shimuzu teaches that the face detection processing detects whether eyes of the detected human face are closed, and wherein, if the eyes are closed, the face detection processing selects another frame including the detected human face with open eyes from a previous or subsequent frame of the successive frames (Shimizu: see par. [0083], noted that the image without closed eyes is selected using the automated eye-opening judgment to out the acceptable images).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Shimizu with the system/method of primary references to include choosing images with open eyes.
One would have been motivated to obtain appropriate image data of opened eyes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452.  The examiner can normally be reached on M-F 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAN T NGUYEN/Patent Examiner, Art Unit 2697              


/LIN YE/Supervisory Patent Examiner, Art Unit 2697